Per Curiam.

The receipt given by plaintiff on June 9, 1900, was at best but prima facie evidence that the payment then made covered all previous transactions between the parties. The plaintiff swore that it did not cover the goods the value of which is sued for here, and the defendant swore it did. The justice had the witnesses before him and was in a better position than we can be to decide which was most reliable. By an apparent error of calculation, judgment was rendered,for one dollar and fifty cents too much. It should be modified by deducting that sum, and as modified affirmed, without costs.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment modified, and as modified affirmed, without costs.